DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 4-8, 11-16 and 19-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a housing having walls forming a periphery about and defining an internal cavity; inwardly protruding tabs extending from the walls and into the cavity; a power assembly having front and end covers, and an array of electrical switching units secured to and arranged in a longitudinal direction between the front and end covers, wherein each of the switching units have an external case that houses switching circuitry, and wherein the power assembly further comprises a first framework secured to each of the front and end covers, the first framework having a first set of rails that extend between the front and end covers, engage the external cases along a first side of the array of switching units, and straddle electrical terminals that protrude from the external cases; outwardly protruding tabs extending from each of the front and end covers; and a plurality of fasteners, each extending perpendicular to the longitudinal direction and engaging one inwardly protruding tab and one outwardly protruding tab to secure the power assembly to the walls.”
a housing defining an internal cavity and having inwardly protruding tabs extending into the cavity; a power assembly having front and end covers and an array of electrical switching units arranged horizontally therebetween, the covers having outwardly protruding tabs, wherein each of the switching units have an external case that houses switching circuitry, and wherein the power assembly further comprises a first framework secured to each of the front and end covers, the first framework having a first set of rails that extend between the front and end covers, engage the external cases along a first side of the array of switching units, and straddle electrical terminals that protrude from the external cases; and a plurality of fasteners, each extending vertically and engaging one inwardly protruding tab and one outwardly protruding tab to secure the power assembly to the housing.”
Regarding claim 16 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a housing having inwardly extending protrusions that define through holes; an inverter assembly disposed in the housing and having an array of electrical switching units arranged horizontally between front and end covers, each cover having an outwardly extending protrusion that defines a tapped hole, wherein each of the switching units have an external case that houses switching circuitry, and wherein the inverter assembly further comprises a first framework secured to each of the front and end covers, the first framework having a first set of rails that extend between the front and end covers, engage the  external cases along a first side of the array of switching units, and straddle electrical terminals that protrude from the external cases; and a plurality of fasteners, each extending vertically through one through hole and engaging one tapped hole to secure the inverter assembly to the housing.”
Claims 4-7, 11-15 and 19-26 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836